WALKER, Circuit Judge,
concurring:
The majority’s decision to reach the merits of this ease despite the rule of Teague v. Lane, 489 U.S. 288, 300, 109 S.Ct. 1060, 1069-70, 103 L.Ed.2d 334 (1989) (plurality opinion), is expressly limited to the very “special” and “unusual” circumstances of this case. Maj. Op. at 67-68. The majority notes that its decision to bypass Teague’s nan-retroactivity principle is premised on the combination of (1) the uncertainty that would be created in this Circuit by vacating the panel opinion in Ayala v. Speckard, 102 F.3d 649, 651 (2d Cir.1996)(per curiam), in banc without discussing the merits, and (2) an existing tension concerning the merits between the federal and state courts of New York. Maj. Op. at 68-69. Thus, the majority’s treatment of Teague is not particularly troubling from a precedential standpoint because I think we will not soon see another in banc case within such a unique context.
Nevertheless, I would not reach the merits of petitioners’ claim that the Sixth Amendment mandates sua sponte consideration by the trial court of alternatives to a partial closure. This claim invites a “new” rule of constitutional law within the meaning of Teague, as recently illuminated by the Supreme Court’s decision in O’Dell v. Netherland, — U.S. -, 117 S.Ct. 1969, 138 L.Ed.2d 351 (1997) — issued after the panel opinions in these eases, and indeed, after the oral argument of the in banc appeals.
The majority holds that a trial court need not consider “alternatives to the alternative” of closing the courtroom for a single witness whose testimony is made public in the transcript, Maj. Op. at 71. Without quarreling with the majority’s opinion on the merits— indeed, I would join it without hesitation if this case were before us on direct appeal and if the Teague rule therefore was not implicated — it undeniably addresses the proposal by the petitioners of a new constitutional rule that the Sixth Amendment public trial right of a defendant requires a trial court sua sponte to consider alternatives to partial closure. In my view, once the court determines that petitioners have proposed a new rule of constitutional law that, if adopted, could not be applied retroactively, the court should dismiss petitioners’ claim at this threshold stage without considering the merits. Teague, 489 U.S. at 300, 109 S.Ct. at 1069-70.
“Retroactivity is properly treated as a threshold question, for, once a new rule is applied to the defendant in the case announcing the rule, evenhanded justice requires that it be applied retroactively to all who are similarly situated.” Id. Thus, “[bjefore a state prisoner may upset his state conviction or sentence on federal collateral review, he must demonstrate as a threshold matter that the court-made rule of which he seeks the benefit is not ‘new.’ ” O’Dell, at -, 117 S.Ct. at 1973 (emphasis added).
Strong concerns for comity and finality caution against reaching the merits of a proposed rule unnecessarily on collateral review.1 See Teague, 489 U.S. at 308, 109 S.Ct. at 1074.
The costs imposed upon the State[s] by retroactive application of new rules of constitutional law on habeas corpus ... generally far outweigh the benefits of this application. In many ways the application of new rules to cases on collateral review may be more intrusive than the enjoining of *74criminal prosecutions, for it continually forces the States to marshal resources in order to keep in prison defendants whose trials and appeals conformed to then-existing constitutional standards. Furthermore, ... [s]tate courts are understandably frustrated when they faithfully apply existing constitutional law only to have a federal court discover, during a [habeas] proceeding, new constitutional commands.
Id. at 310, 109 S.Ct. at 1075 (internal quotation marks and citations omitted). The interests of comity and finality are so strong, that a court may consider the issue sua sponte, even where no party raises the issue. See, e.g., id. at 300, 109 S.Ct. at 1069-70 (noting that retroactivity issue was not raised except in an amicus brief). In Ayala, 102 F.3d at 651, a panel of this court concluded that the Teague issue had been waived. However, as in Teague, I believe that the circumstances of this case justify our sua sponte consideration of the issue regardless of whether the state has waived the argument.
In these cases, I easily conclude that the rule sought by petitioners — namely, that a district court has a sua sponte obligation to consider alternatives to a partial closure — is “new” for purposes of the Teague inquiry. “[A] case announces a new rule when it breaks new ground or imposes a new obligation on the States or the Federal Government.” Teague, 489 U.S. at 301, 109 S.Ct. at 1070. Stated another way, “a case announces a new rule if the result was not dictated by precedent existing at the time the defendant’s conviction became final.” Id. The Supreme Court has recently explained that a rule is “new” for purposes of Teague “unless it can be said that a state court, at the time the conviction or sentence became final, would have acted objectively unreasonably by not extending the relief later sought in federal court.” O’Dell, at -, 117 S.Ct. at 1973. In short, “Teague asks state court judges to judge reasonably, not presciently.” Id. at -, 117 S.Ct. at 1978. Thus, in general,- where a proposed rule is “susceptible to debate among reasonable minds,” id. at — —, 117 S.Ct. at 1975 (internal quotation marks omitted), it is new.
Although I agree with the dissenting opinion’s general approach to “new rule” analysis, I take issue with its conclusion. Under the standards of Teague and O’Dell, the rule sought by petitioners — that a trial court must sua sponte consider alternatives to partial closure — is plainly a new rule. Although in Waller v. Georgia, 467 U.S. 39, 47, 104 S.Ct. 2210, 2215-16, 81 L.Ed.2d 31 (1984), the Supreme Court adopted the First Amendment four-part test for closure into the context of the Sixth Amendment, including a requirement that the court consider alternatives to closure, the Court was not directly faced with the question whether a trial court must consider alternatives to closure sua sponte. 467 U.S. at 48, 104 S.Ct. at 2216-17. And the nature of the public trial right in the Sixth Amendment context differs significantly from the public trial right that derives from the First Amendment. In the latter context, there is a risk that the only parties present— the prosecutor and the defendant — may agree that closure is proper, leaving the public’s interest unrepresented unless the trial court assumes the responsibility of protecting that interest. In the context of the Sixth Amendment, however, the principal owner of the right — the defendant — is in the courtroom and can defend his,own constitutional rights without the aid of the trial judge. The dissent is assuredly correct when it points out that “the public, judges, and the justice system” share an interest with the defendant in public trials. Dis. Op. at 76. However, even if sua sponte consideration of alternatives to closure is required to protect,the interests of the public, it is far from clear to me why the district court’s failure to engage in sua sponte consideration should inure to the benefit of a defendant who did not request (and may well not have wanted) any alternative, compare Ayala v. Speckard, 102 F.3d 649 (2d Cir.1996) (per curiam) with People v. Ramos, 90 N.Y.2d 490, 662 N.Y.S.2d 739, 685 N.E.2d 492 (1997) and People v. Martinez, 82 N.Y.2d 436, 604 N.Y.S.2d 932, 624 N.E.2d 1027 (1993) and Pearson v. James, 105 F.3d 828, 831 (2d Cir.1997) (concurring opinion). Indeed, Justice Powell, who authored the Court’s opinion in Waller, expressed in his concurring opinion in Gannett Co. v. DePasquale, 443 U.S. *75368, 401, 99 S.Ct. 2898, 2916-17, 61 L.Ed.2d 608 (1979) (Powell, J., concurring), that, even in the context of the First Amendment, the party opposing the closure bears the burden of suggesting alternatives to complete closure.2 The history of these cases suggests that there is at the very least considerable room for reasonable minds to differ as to whether stia sponte consideration of alternatives to closure is required. It cannot be said that the state courts were objectively unreasonable in refusing to grant the relief requested on post-conviction review; the rule sought is therefore “new,” and may not be applied retroactively.
I cannot agree with the implications in the majority opinion that the application of the Teague “new rule” doctrine is somehow affected by whether a reviewing court is asked both to announce a new rule and to apply it retroactively. Maj. Op. at 67-68. While it is true that sometimes a court is asked to apply a previously announced constitutional rule retroactively and therefore must only determine whether applying the rule retroactively would implicate comity and finality concerns, such cases are not the only ones in which the Teague “new rule” issue must be addressed as a threshold matter. Instead, “the question whether a decision [announcing a new rule should] be given prospective or retroactive effect should be faced at the time of [that] decision.” Teague, 489 U.S. at 300, 109 S.Ct. at 1070 (internal quotations and citations omitted).
The majoiity also justifies its decision not to engage in the Teague inquiry on the “special circumstances” of these cases. Maj. Op. at 68. These special circumstances, according to the majority, arise from the “considerable uncertainty” resulting from the panel decisions. Maj. Op. at 68. While it may be true that a decision by the in banc panel on the merits of the proposed constitutional rule would “usefully guide[]” the lower courts, id., I do not agree that these special circum-stancés excuse us from engaging in the “new rule” inquiry as a threshold matter. In Teague itself, the Court declined to determine whether the fair cross section requirement applied to the petit jury despite the fact that the District Court for the Northern District of Illinois had rejected the claim, a three-judge panel of the Seventh Circuit had reversed, a majority of the judges on the Seventh Circuit voted to hear the ease en banc and vacated the panel’s decision, and finally the en banc panel rejected petitioner’s fair cross section claim, holding that the fair cross section requirement was limited to the jury venire, with one judge dissenting. 489 U.S. at 294, 109 S.Ct. at 1066. Widespread actual confusion did not justify a merits ruling in Teague; the mere potential for confusion about the standards for closing courtrooms does not justify reaching the merits here. The fact that the same issue was recently decided by the New York Court of Appeals weighs against reaching the . merits. See People v. Ramos, 90 N.Y.2d 490, 662 N.Y.S.2d 739, 685 N.E.2d 492 (1997). Indeed, it highlights the comity and finality concerns motivating the “new” rule inquiry.
Because I conclude the petitioners’ proposed rule is “new” and thus could not be applied on collateral review, I would not reach the merits of the question of sua sponte consideration of alternatives to closure.
I concur in the judgment.

. There are two exceptions to this general principle. First, "a new rule should be applied retroactively if it places certain kinds of primary, private individual conduct beyond the power of the criminal law-making authority to proscribe.” Teague, 489 U.S. at 311, 109 S.Ct. at 1075 (internal quotation marks omitted). Second, a new rule "should be applied retroactively if it requires the observance” of those “watershed rules of criminal procedures” implicit in the concept of ordered liberty — that is, those "procedures without which the likelihood of an accurate conviction is seriously diminished.” Id. at 311, 313, 109 S.Ct. at 1076, 1077. Both exceptions are narrbw; neither is remotely applicable to the present case.


. Faced with this fact, the dissent can qnly suggest that Justice Powell may have changed his mind. Dis. Op. at 77 n. 2.